     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 1 of 62 Page ID #:349




 1   POMERANTZ LLP
 2   Jennifer Pafiti (SBN 282790)
     1100 Glendon Avenue, 15th Floor
 3   Los Angeles, CA 90024
 4   Telephone: (310) 405-7190
     jpafiti@pomlaw.com
 5
     Counsel for Lead Plaintiff and the Class
 6
     (additional counsel listed on signature page)
 7
 8                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 9
                                                    Case No. CV 20-9781 DSF (Ex)
10    In re First American Financial
      Corp. Securities Litigation                   CLASS ACTION
11
                                                    AMENDED CLASS ACTION
12                                                  COMPLAINT FOR VIOLATIONS
                                                    OF THE FEDERAL SECURITIES
13                                                  LAWS
14                                                  Hon. Dale S. Fischer
15                                                  JURY TRIAL DEMANDED
16
            Lead Plaintiff St. Lucie County Fire District Firefighters Pension Trust Fund
17
18    (“Plaintiff”), individually and on behalf of all other persons similarly situated, by

19    Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges
20
      the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts,
21
22    and information and belief as to all other matters, based upon, inter alia, the
23    investigation conducted by and through Plaintiff’s attorneys, which included, among
24
      other things, conversations with former employees, a review of the First American
25
26                                                  -1-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 2 of 62 Page ID #:350




 1    Financial Corp.’s (“First American” or “the Company”) public documents, conference

 2    calls and announcements, United States Securities and Exchange Commission (“SEC”)
 3
      filings, wire and press releases published by and regarding First American, analysts’
 4
 5    reports and advisories about the Company, and information readily obtainable on the

 6    Internet. Plaintiff believes that substantial additional evidentiary support will exist for
 7
      the allegations set forth herein after a reasonable opportunity for discovery.
 8
 9                                  NATURE OF THE ACTION

10         1.      This case arises from Defendants’ material misrepresentations to investors
11
     between February 17, 2017 through October 22, 2020, both dates inclusive (the “Class
12
13   Period”), regarding known deficiencies in First American’s security practices, policies,

14   and controls, in violation of Sections 10(b) and 20(a) of the Securities Exchange Act of
15
     1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder. In particular, as
16
17   detailed herein, Defendants falsely represented to the market that:
18         • First American had “implement[ed] fundamentally sound security
19
                policies” with respect to sensitive consumer data;
20
21         • they would “use [their] best efforts to ensure that no unauthorized parties
22
                have access to any [customer nonpublic personal] information;
23
           • access      to   nonpublic     personal      information   would     be    heavily
24
25              “restrict[ed]”;
26                                                  -2-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 3 of 62 Page ID #:351




 1         • they would “use [their] best efforts … to ensure that your information

 2              will be handled responsibly ….”;
 3
           • “the integrity of the Company’s computer systems and the protection of
 4
 5              the information that resides on those systems” was “critically important”
 6              to First American;
 7
           • they “currently maintain[ed] physical, electronic, and procedural
 8
 9              safeguards … to guard [customer] nonpublic personal information”;
10
           • they “offer[ed] secure, reliable, and affordable records storage”; and
11
           • they applied a heightened “layer of protection …. “to information that
12
13              belongs to our customers.” [See ¶¶57, 61, 64, 70, 73, 74, 79, infra].
14
           2.      These representations were false, and the truth diverged sharply from the
15
16   rosy picture Defendants painted for investors: First American had, in fact, exposed

17   hundreds of millions of documents that contained consumers’ sensitive personal
18
     information including bank account numbers and statements, mortgage and tax records,
19
20   Social Security numbers, wire transaction receipts, and drivers’ license images.

21         3.      Defendants were also misleading when speaking to investors of a potential
22
     risk that they may not effectively shield “highly sensitive non-public personal
23
24   information” from exposure due to increasingly sophisticated “cyber attacks, phishing

25   attacks, and other malicious activity,” omitting entirely that such information was
26                                                  -3-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 4 of 62 Page ID #:352




 1   already exposed because First American had itself published customer personal non-

 2   public information (“NPI”) without encryption, access controls, or other basic security
 3
     on its public-facing website. Nor did Defendants disclose that their own information
 4
 5   security department disclaimed responsibility for protecting NPI.

 6         4.     Specifically, from at least the start of the Class Period through May 2019,
 7
     Defendants misrepresented their security practices and controls to investors, and
 8
 9   concealed the fact that the Company had declined to protect customer data including

10   highly-sensitive NPI records, allowing them to be accessed by anyone with a web
11
     browser via First American’s public-facing website (the “Breach”).                   Defendants
12
13   continued to conceal these crucial, known vulnerabilities even after they were

14   confronted with indisputable evidence documenting the Breach from a penetration test
15
     reported internally in December 2018.
16
17         5.      Rather than come clean to investors, however, Defendants continued to
18   misrepresent the internally-known facts while the personal and financial data of
19
     millions of First American customers remained exposed for the taking by hackers and
20
21   identity thieves for more than six months.
22         6.      Defendants’ empty assurances to First American’s investors began to
23
     crumble on May 24, 2019, when noted cybersecurity expert Brian Krebs reported on his
24
25   blog, KrebsOnSecurity.com, the massive Breach previously concealed by First
26                                                  -4-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 5 of 62 Page ID #:353




 1   American. In a post that was published after the market closed, Mr. Krebs explained

 2   that more than 850 million customer files, dating back sixteen years, were exposed.
 3
     KrebsOnSecurity further reported that no authentication whatsoever was required to
 4
 5   read the exposed documents. In direct response to these revelations, shares of First

 6   American fell $3.46, or over 6%, to close at $51.80 on May 28, 2019, the next trading
 7
     day.
 8
 9          7.       Despite the KrebsOnSecurity disclosures, Defendants continued to

10    downplay the severity of the Breach, thereby continuing the deception that existed at
11
      the start of the Class Period.
12
13          8.       On July 22, 2020, the New York State Department of Financial Services

14    (“NYDFS”) charged First American with multiple violations of state cybersecurity
15
      regulations. After filing its initial charges, NYDFS obtained books and records from
16
17    First American, which were incorporated into Amended Charges and Notice of Hearing
18    (“NYDFS Amended Charges”). Hearing on those charges has not yet commenced.
19
            9.      Then, on October 22, 2020, First American announced it had received a
20
21    Wells Notice, i.e., a letter from the SEC telling a recipient that the agency is planning
22    to bring enforcement actions.
23
            10.      On this news, the price of First American shares fell approximately $4.83
24
25   per share, or 9%, to close at $46.75 per share on October 22, 2020.
26                                                    -5-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 6 of 62 Page ID #:354




 1          11.      As a result of Defendants’ wrongful acts and omissions, several hundreds

 2    of millions of dollars of market capitalization were wiped out, causing Plaintiff and
 3
      other Class members to suffer significant losses and damages.
 4
 5                                   JURISDICTION AND VENUE

 6          12.      The claims asserted herein arise under Sections 10(b) and 20(a) of the
 7
      Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder,
 8
 9    17 C.F.R. § 240.10b-5.

10          13.      This Court has jurisdiction over the subject matter of this action pursuant
11
      to 28 U.S.C. § 1331 and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
12
13          14.      Venue is proper in this District pursuant to Section 27 of the Exchange

14    Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b). First American is headquartered in this
15
      District. Defendants also regularly conduct business in this District, and a significant
16
17    portion of Defendants’ actions including their representations to investors took place
18    within this District.
19
            15.      In connection with the acts alleged in this complaint, Defendants, directly
20
21    or indirectly, used the means and instrumentalities of interstate commerce, including,
22    but not limited to, the mails, interstate telephone communications, and the facilities of
23
      the national securities markets.
24
25                                                PARTIES
26                                                    -6-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 7 of 62 Page ID #:355




 1          16.      Plaintiff, as set forth in its previously-filed Certification [ECF No. 26-3],

 2    acquired First American securities at artificially inflated prices during the Class Period
 3
      and was damaged upon the corrective disclosures and/or materializations of concealed
 4
 5    risks alleged herein.

 6          17.      Defendant First American is a Fortune 500 company with over $5 billion
 7
      in revenue. Through its subsidiaries, First American provides title insurance and other
 8
 9    financial services. The Company is incorporated in Delaware and its principal

10    executive offices are located at 1 First American Way, Santa Ana, CA 92707. First
11
      American’s securities are traded on the New York Stock Exchange under the ticker
12
13    symbol “FAF.”

14          18.      Defendant Dennis J. Gilmore (“Gilmore”) was the Chief Executive Officer
15
      (“CEO”) and a Director of First American throughout the Class Period, and at all times
16
17    relevant hereto. Defendant Gilmore signed each of First American’s Form 10-Q and
18    Form 10-K filings identified herein, and also provided for each a certification pursuant
19
      to the Sarbanes-Oxley Act of 2002 certifying the accuracy of the information reported
20
21    therein.
22          19.      Defendant Mark E. Seaton (“Seaton”) was the Chief Financial Officer
23
      (“CFO”) and Executive Vice President of First American throughout the Class Period,
24
25    and at all times relevant hereto. Defendant Seaton signed each of First American’s
26                                                    -7-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 8 of 62 Page ID #:356




 1    Form 10-Q and Form 10-K filings identified herein, and also provided for each a

 2    certification pursuant to the Sarbanes-Oxley Act of 2002 certifying the accuracy of the
 3
      information reported therein.
 4
 5          20.      Defendant Shabnam Jalakian (“Jalakian”) was the Chief Information

 6    Security Officer (“CISO”) of First American throughout the Class Period, and at all
 7
      times relevant hereto.
 8
 9         21.       The Defendants referenced above in ¶¶18-20 are sometimes referred to

10   herein collectively as the “Individual Defendants.”
11
           22.       The Company and the Individual Defendants are referred to herein
12
13   collectively as the “Defendants.”

14         23.            Defendants Gilmore and Seaton possessed the power and authority to
15
     control the contents of the Company’s SEC filings, press releases, and other market
16
17   communications. They were provided with copies of the Company’s SEC filings and
18   press releases alleged herein to be misleading prior to or shortly after their issuance and
19
     had the ability and opportunity to prevent their issuance or to cause them to be corrected.
20
21   Likewise, Defendant Jalakian had the power and authority to control the contents of
22   information and statements attributed to her. In addition to their positions with the
23
     Company, each had access to material information available to them but not to the
24
25   public, and consequently knew that the adverse facts specified herein had not been
26                                                    -8-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 9 of 62 Page ID #:357




 1   disclosed to and were being concealed from the public, and that the positive

 2   representations being made were then materially false and misleading. The Individual
 3
     Defendants, in their respective capacities, are liable for the false statements and
 4
 5   omissions pleaded herein.

 6                             SUBSTANTIVE ALLEGATIONS
 7                                    Background

 8         24.      First American is the second largest title insurance provider in the United
 9
     States. Title insurance policies insure the interests of owners and lenders against defects
10
11   in the title to real property. These defects include adverse ownership claims, liens,

12   encumbrances, or other matters affecting title. Title insurers also oversee the financial
13
     settlement of residential housing sales transactions at closing, and therefore possess
14
15   extensive non-public financial information and records about buyers and sellers.
16         25.      In 2019, First American’s Title Insurance and Services segment accounted
17
     for 91.5% of the Company’s $6.2 billion in consolidated revenue. Significantly, the
18
19   Breach occurred in this core operation, and related to a core function of the core
20   operation—the protection of customer NPI.
21
           26.      In performing title searches and facilitating closings, First American
22
23   obtains from buyers, sellers, and internal and external databases documents that
24   regularly contain highly-sensitive personal non-public information such as credit
25
     reports, escrow account balances, Social Security numbers, wire information and
26                                                   -9-
27               Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 10 of 62 Page ID #:358




 1    banking and investment account numbers. First American also regularly collects records

 2    such as tax assessments and liens to include as part of a title insurance package (the
 3
      “title package”).
 4
 5          27.      Defendants have readily and repeatedly acknowledged that protecting

 6    consumer data was crucial to First American’s business operations, including to its core
 7
      Title Insurance and Services segment. For example, the Company’s annual report filed
 8
 9    with the SEC in February 2017 – which was signed by Defendants Gilmore and Seaton

10    – stated that “we are focused on growing our core title insurance and settlement services
11
      business, strengthening our enterprise through data and process advantages. . .”
12
13    (Emphasis added.)

14          28.      Likewise, a 2017 Investor Letter published by Defendant Gilmore stated
15
      under “Capital Management” that much of the Company’s recent investments had been
16
17    directed toward technology, including “the continued enhancement of our title
18    production platform and our customer-facing technologies and enterprise systems, all
19
      of which will improve our customers' experience and our internal process efficiency.”
20
21    (Emphasis added.)
22          29.      In the same letter, Gilmore goes on to state: “Strengthen the enterprise
23
      through data and process advantage ... These efforts strengthen our control over the
24
25    key data assets that underlie our products and services and facilitate our efforts to
26                                                    -10-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 11 of 62 Page ID #:359




 1    manage risk and drive efficiencies throughout the title and settlement process.”

 2    (Emphasis added.)
 3
            30.      In the regular course of its business, First American collects, stores, and
 4
 5    transmits the personal information of millions of buyers and sellers of real estate in the

 6    U.S. each year. First American stores this information in its main document repository,
 7
      the FAST image repository, also known as “FAST.”
 8
 9          31.      FAST stores tens of millions of documents with sensitive personal

10    information, such as social security numbers, bank account and wiring information, and
11
      mortgage and tax records. Documents can be loaded into FAST by First American’s
12
13    employees assigned to any of First American’s business units. First American uses

14    documents stored in FAST to transact title insurance and settlement orders. Defendants
15
      conceded understanding during the Class Period that “the protection of the information
16
17    that resides on those systems are critically important to [First American’s] successful
18    operation.”
19
            32.      On February 16, 2017, one of First American’s regulators – the NYDFS –
20
21    implemented comprehensive cybersecurity requirements effective March 1, 2017. The
22    new cybersecurity requirements, among other things:
23
            •        Required First American to maintain a Chief Information Security Officer
24
25    reporting to the Board of Directors; and
26                                                    -11-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 12 of 62 Page ID #:360




 1          •      Required First American to “maintain a cybersecurity program designed to

 2    protect the confidentiality, integrity and availability of the covered entity’s information
 3
      systems,” based on a “risk assessment” that was supposed to have been conducted by
 4
 5    First American and “designed to perform the following core cybersecurity functions:”

 6          (1) “identify and assess internal and external cybersecurity risks that may threaten
 7
            the security or integrity of nonpublic information stored on the covered entity’s
 8
 9          information systems;”
10          (2) “use defensive infrastructure and the implementation of policies and
11
            procedures to protect the covered entity’s information systems, and the nonpublic
12
13          information stored on those information systems, from unauthorized access, use
14          or other malicious acts;”
15
            (3) “detect cybersecurity events;”
16
17          (4) “respond to identified or detected cybersecurity events to mitigate any
18          negative effects;”
19
            (5) “recover from cybersecurity events and restore normal operations and
20
21          services;” and
22          (6) “fulfill applicable regulatory reporting obligations.”
23
            •      Required First American to conduct a periodic risk assessment that is
24
25          “updated as reasonably necessary to address changes to the covered entity’s
26                                                  -12-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 13 of 62 Page ID #:361




 1          information systems, nonpublic information or business operations” and “shall

 2          consider the particular risks of the covered entity’s business operations related to
 3
            cybersecurity, nonpublic information collected or stored, information systems
 4
 5          utilized and the availability and effectiveness of controls to protect nonpublic

 6          information and information systems” and
 7
            •         Required First American to “implement controls, including encryption, to
 8
 9          protect nonpublic information….” [See NYCRR, Title 23, Part 500].
10      First American’s Longstanding – and Internally-Known – Data Security Issues
11
             33.      First American understood the dangers posed by poor data security
12
13     practices throughout the Class Period. Since at least 2017, First American repeatedly
14     identified vulnerabilities and vulnerability management as among its own top risks.
15
       (Emphasis added.)
16
17           34.      Notwithstanding its understanding about the importance of information
18     security, First American internally acknowledged extensive vulnerabilities that it
19
       concealed during the Class Period from investors. As an initial matter, First American
20
21     withheld from investors that it had identified extensive vulnerabilities and declined to
22     remediate those vulnerabilities as required by its own policies. These deviations were
23
       hidden from investors during the Class Period. According to First American’s own
24
25     policies, it was supposed to:
26                                                     -13-
27                 Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 14 of 62 Page ID #:362




 1             a. scan all information assets for vulnerabilities, and provide a security

 2                   overview report for each application and a risk assessment for data
 3
                     stored or transmitted by any application;
 4
 5             b. remediate critical or high risk vulnerabilities within 15 days;

 6             c. remediate medium risk vulnerabilities within 45 days; and
 7
               d. remediate low risk vulnerabilities within 90 days.
 8
 9           35.       Unbeknownst to investors, First American deviated from these policies.

10     No security overview or risk assessment was performed for EaglePro, and tens of
11
       thousands of critical or high risk vulnerabilities were permitted to persist for long
12
13     periods of time without remediation.

14           36.      According to records disclosed in the NYDFS Amended Charges, First
15
       American knew about dangerous vulnerabilities both before and throughout the Class
16
17     Period. Additionally, after interviewing First American’s CISO, Defendant Jalakian,
18     and its former Senior Director, Information Security as well as reviewing internal
19
       records, the NYDFS determined that “First American’s CISO and senior personnel
20
21     were fully aware of the disastrous state of First American’s vulnerability
22     management.” (Emphasis added.)
23
             37.      First American’s records confirm that mounting problems were known and
24
25     quantified internally. For example, as summarized by the NYDFS Amended Charges:
26                                                     -14-
27                 Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 15 of 62 Page ID #:363




 1             a. In a December 2016 report to the Board Audit Committee, First

 2                American’s management reported that they conducted a self-
 3
                  assessment of their vulnerability and patching program in Q2 2016,
 4
 5                and that they needed to re-engineer the process of vulnerability

 6                scanning and patching.
 7
               b. A 2017 information security audit identified significant vulnerability
 8
 9                management problems. The audit found a failure to assign

10                responsibility for the detailed tracking and performance of
11
                  vulnerability remediation, and inadequate system for tracking
12
13                vulnerabilities.

14             c. By October 3, 2018, internal records tabulated 26,873 critical/high
15
                  vulnerabilities that were unresolved for more than 90 days, including
16
17                a staggering 11,000 critical and high-risk vulnerabilities that First
18                American had failed to remediate for more than 3 years. There were
19
                  an additional 8,782 critical/high vulnerabilities that were left
20
21                unremediated for 2 to 3 years. These were vulnerabilities for which
22                First American's policies required remediation with 15 days.
23
               d. An early 2018 test of NPI classification indicated that while 65
24
25                million of the 753 million documents then in FAST were tagged as
26                                                 -15-
27             Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 16 of 62 Page ID #:364




 1                containing NPI, hundreds of millions of documents not tagged were

 2                likely misclassified and did in fact contain sensitive NPI that required
 3
                  protection. Specifically, a random sampling of 1,000 non-tagged
 4
 5                documents showed that 30% actually contained NPI, a finding that

 6                was discussed with the Board of Directors in April 2018. Although
 7
                  Defendants had actual knowledge of this vulnerability, they neither
 8
 9                remediated it at the time nor enhanced their boilerplate disclosures.

10             e. A 2018 internal audit of First American’s Vulnerability Management
11
                  Program (“2018 Audit Report”) prepared for First American’s
12
13                management and Board found serious deficiencies and rated the

14                program as “Major Improvement Needed,” meaning that the program
15
                  is “unlikely to provide reasonable assurance that risks are being
16
17                managed and objectives are being met.” The audit found that
18                “remediation of known vulnerabilities is not completed timely,”
19
                  AROs were not remediating vulnerabilities in a timely manner, and
20
21                there was no mechanism to ensure timely remediation.
22             f. The 2018 audit report also found serious problems throughout First
23
                  American’s remediation management governance, such as a failure to
24
25                document waivers when vulnerabilities were not remediated
26                                                 -16-
27             Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 17 of 62 Page ID #:365




 1                   according to policy, incomplete scanning for vulnerabilities, lack of

 2                   effective reporting to senior management and the board, a lack of
 3
                     analysis of vulnerabilities, and a lack of prioritization of vulnerability
 4
 5                   remediation.

 6              g. In a March 6, 2019 presentation to the Board, Defendant Jalakian
 7
                     acknowledged that the Company had over 100,000 unremediated
 8
 9                   critical/high vulnerabilities.

10              h. By November 11, 2019, First American’s records show more than
11
                     320,000 high or critical unremediated vulnerabilities. By December
12
13                   2, 2019, First American had identified an additional 131,000 high or

14                   critical vulnerabilities requiring remediation.
15
             38.       Defendant Jalakian regularly discussed with the Board and senior
16
17     management the security problems that Defendants withheld from investors during the
18     Class Period. As she explained during a panel discussion in the Center for Digital
19
       Transformation       conference     at   the    University     of   California-Irvine      entitled
20
21     “Cybersecurity: Is There Such A Thing?” on April 19, 2018: “I personally meet with
22     the board quarterly with the audit committee, also quarterly. I meet with our CEO
23
       monthly, or more often as the need may arise. I speak to our shareholders regularly.
24
25     So, I mean, there are a lot of frequent touch points, which is the lay of the land today.”
26                                                     -17-
27                 Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 18 of 62 Page ID #:366




 1     (Emphasis added.) As a result of these “frequent touch points,” there can be no

 2     question that the deficiencies known to Defendant Jalakian were also known to
 3
       Defendant Gilmore and the rest of First American’s Board and senior management.
 4
 5                                           The Data Breach

 6          39.      First American created and maintains an application on its network known
 7
      as EaglePro. EaglePro is a web-based title document delivery system that allows title
 8
 9    agents and other First American employees to share any document in FAST with

10    outside parties. EaglePro is intended to be used by title agents and others to share the
11
      title package with the parties to a real estate transaction.
12
13          40.      After a party to or a participant in a transaction selects documents from

14    FAST to be shared with another participant of a real estate transaction, EaglePro emails
15
      the recipient a link to a website that allows him or her to access those documents.
16
17    Anyone who had the link or the URL for the website could access the title package
18    without login or authentication.
19
            41.      In October 2014, First American introduced the security flaws into the
20
21    EaglePro system that gave rise to the Breach. The URL for each website shared via
22    EaglePro included an ImageDocumentID number, and each document in FAST was
23
      assigned a sequentially numbered ImageDocumentID. First American did not password
24
25    protect the documents, and did not control access to documents by ImageDocumentID.
26                                                    -18-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 19 of 62 Page ID #:367




 1    As a result, by changing the ImageDocumentID number in the URL, any document in

 2    FAST could be accessed regardless of whether the viewer should have been permitted
 3
      access. Even worse, scripts could rapidly access thousands if not millions of
 4
 5    unauthorized and sensitive documents simply by incrementing the ImageDocumentID.

 6    The following is a redacted screenshot of just one of the hundreds of millions of
 7
      sensitive records exposed by First American’s website:
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                                  -19-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 20 of 62 Page ID #:368




 1              42.      First American compounded this security flaw by refusing to provide any

 2    time limitation upon accessing the URLs shared via EaglePro, to which they assigned
 3
      no expiration date. Due to Defendants’ security practices, more than 850 million
 4
 5    documents were accessible to anyone with a URL address providing access to a single

 6    document in the EaglePro-generated website.
 7
                43.      Despite widespread characterization of the data exposure event as a
 8
 9    vulnerability, which “is a weakness in a system that can be easily exploited if found by

10    an attacker” (emphasis added.), it is properly termed a breach. 1 This is because unlike
11
      vulnerabilities, “[b]reaches are successful attacks in which the hacker obtains
12
13    business/personal data.” 2

14              44.      First American’s own analysis demonstrated that during an 11-month
15
      period starting in June 2018, more than 350,000 documents were in fact accessed
16
17    without authorization by automated “bots” or “scraper” programs designed to collect
18    information on the Internet. Because it is beyond dispute that data was actually taken in
19
      the course of First American’s data exposure, the event is properly referred to as a
20
21    breach, and not a vulnerability.
22
23
24    1
       https://blog.digitalwest.com/blog/what-is-the-difference-between-a-security-
      vulnerability-threat-and-breach
25
      2
          Id.
26                                                        -20-
27                    Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 21 of 62 Page ID #:369




 1          45.      The Breach led to exposure of a staggering volume of personal and

 2    financially sensitive documents, any number of which could be used by fraudsters to
 3
      engage in identity theft and even outright theft of assets. Moreover, such theft could
 4
 5    occur without individuals knowing their information had been stolen from First

 6    American.
 7
            46.      As Forbes writer A.J. Dellinger stated on May 26, 2019, two days after the
 8
 9    Breach was revealed:

10          The trouble with a data exposure like the one at First American is that it's
11          hard to pinpoint exactly how many people are actually affected. If everyone
            got lucky, this huge cache of sensitive files sat online, undetected and most
12          everyone is in the clear. But the worst case scenario is that every last one
13          of those files was captured, saved, and could be used in the future to
            target individuals and companies. (Emphasis added.)3
14
15          47.       While the data exposure was unquestionably unknown to Defendants

16    prior to December 2018, see ¶¶36, 37(a)-(b), supra, the Breach was confirmed that
17
      month by a test team during a penetration test of the EaglePro application of the type
18
19    that the recently-enacted NYDFS regulations required, ¶32, supra.
20          48.      On January 11, 2019, the final report of the EaglePro penetration test
21
      described the Breach in detail, including pages of screenshots demonstrating how the
22
23
24    3
       See https://www.forbes.com/sites/ajdellinger/2019/05/26/understanding-the-first-
25    american-financial-data-leak-how-did-it-happen-and-what-does-it-
      mean/?sh=38eb720f567f
26                                                    -21-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 22 of 62 Page ID #:370




 1    EaglePro website URL could be manipulated to display sensitive documents not

 2    intended for widespread viewing. The penetration test report also showed that more than
 3
      5,000 documents exposed by EaglePro had been indexed by Google, facilitating public
 4
 5    searches whether or not the ImageDocumentID was known. The report further warned

 6    that: “using standard Internet search methods we were able to bypass authentication to
 7
      retrieve documents that were found using Google searches” (emphasis in the original).
 8
 9    Although the testers only bothered to review ten (10) exposed documents, they

10    acknowledged that further investigation was immediately required to determine whether
11
      sensitive documents were exposed. Despite this clear warning, Defendants neither
12
13    conducted the necessary review nor informed investors of the Breach. Instead, they

14    continued to hide behind the same boilerplate statements regarding cybersecurity.
15
            49.      To identify and classify sensitive documents containing NPI, First
16
17    American relied solely on a manual process in which title agents, in the course of
18    uploading documents, typed in the prefix “SEC” to the name for each file to be
19
      protected; otherwise, the file was not flagged as containing NPI. First American made
20
21    no effort to confirm the efficacy of this control prior to April 2018, nor implemented
22    any non-manual alternative processes. Defendants were fully aware that this
23
      methodology — by a wide margin — failed to identify and protect documents
24
25    containing NPI. For instance, according to NYDFS:
26                                                    -22-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 23 of 62 Page ID #:371




 1                i. In April 2018, a presentation by senior members of First American’s

 2                IT and information security management teams to the Board of Directors
 3
                  demonstrated that within a random sample of 1,000 documents stored in
 4
 5                FAST, 30% of those documents contained NPI but were not tagged as

 6                such. At this error rate, potentially hundreds of millions of documents
 7
                  containing NPI were misdesignated, and not properly protected.
 8
 9                ii. A June 1, 2019 email from First American’s Vice President of

10                Information Security discussing problems with the NPI controls in
11
                  EaglePro likewise acknowledged that the manual process for designated
12
13                NPI was “highly prone to error.”

14          50.      Even after a third-party disclosed the Breach concealed by Defendants,
15
      senior management vetoed internal recommendations to improve security of EaglePro.
16
17    In June 2019, First American’s information security personnel recommended modifying
18    EaglePro to limit access to authenticated users. Senior management rejected that
19
      recommendation. First American’s information security personnel then recommended
20
21    adding two technical controls to protect NPI. First, they recommended disallowing
22    transmission of tagged NPI documents in EaglePro via unsecured links. Second,
23
      recognizing that manual tagging was insufficient, they recommended a comprehensive
24
25
26                                                    -23-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 24 of 62 Page ID #:372




 1    scan of FAST for documents not manually tagged to determine whether they actually

 2    contained sensitive NPI. Neither recommendation was implemented.
 3
            51.     When NYDFS asked First American’s CISO, Defendant Jalakian, why
 4
 5    additional controls were not adopted to protect NPI, she disavowed ownership of the

 6    issue, stating, among other reasons, that such controls were not the responsibility of
 7
      First American’s information security department.
 8
 9          52.      First American also failed to timely encrypt documents containing NPI as

10    required by NYDFS’s Cybersecurity Regulation. In particular, First American did not
11
      encrypt the tens of millions of documents tagged as containing NPI until approximately
12
13    December 2018, months after the relevant provisions of the Cybersecurity Regulation

14    went into effect. Moreover, the remainder of the documents in FAST — which First
15
      American knew included many documents containing NPI — were not fully encrypted
16
17    until mid-2019.
18          53.      Former Employee (“FE”) 1 worked as a security engineer at First
19
      American from July 2016 to November 2020. Based at the company’s Santa Ana, CA
20
21    headquarters, FE1 reported to Cyber Defense Manager Christina Carson.
22          54.      FE1 was alerted to the EaglePro vulnerability when his colleague, Senior
23
      Information Security Engineer John Rehagen, documented that sensitive information
24
25    was accessible outside of the network during a December 2018 penetration test.
26                                                    -24-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 25 of 62 Page ID #:373




 1            55.      FE1 said that a high severity incident like the EaglePro vulnerability

 2    should have taken priority for remediation. Instead, First American hadn’t started
 3
      remediating the EaglePro vulnerability when KrebsOnSecurity published its article in
 4
 5    May 2019.

 6            56.     Indeed, FE2, who worked as a director of information security for First
 7
      American from July 2018 to September 2020 and reported directly to Defendant
 8
 9    Jalakian at the time of the Breach, confirms that the Company did not begin to address

10    the Breach until May 24, 2019, the same day that the Krebs article was published.
11
            Materially False and Misleading Statements Issued During the Class Period
12
13            57.      The Class Period begins on February 17, 2017, when First American filed

14    an annual report on Form 10-K with the SEC for the fiscal year December 31, 2016 (the
15
      “2016 10-K”). In the 2016 10-K, which was signed by Defendants Gilmore and Seaton,
16
17    Defendants stated that:4
18                   The Company uses computer systems to receive, process, store and
19            transmit business information, including highly sensitive non-public
              personal information as well as data from suppliers and other
20            information upon which its business relies. It also uses these systems to
21            manage substantial cash, investment assets, bank deposits, trust assets
              and escrow account balances on behalf of the Company and its
22            customers, among other activities. Many of the Company’s products,
23            services and solutions involving the use of real property related data are
              fully    reliant   on    its   systems    and     are    only    available
24
25
      4
          Emphasis added throughout, unless otherwise noted.
26                                                      -25-
27                  Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 26 of 62 Page ID #:374




 1          electronically. Accordingly, for a variety of reasons, the integrity of the
            Company’s computer systems and the protection of the information that
 2          resides on those systems are critically important to its successful
 3          operation. The Company’s core computer systems are primarily located in
            two data centers. The Company recently took over management of its
 4          primary data center and the secondary data center is maintained and
 5          managed by a third party.

 6          58.      The statements referenced in ¶57 were materially false and misleading
 7    because they omitted the following information necessary to make them not misleading
 8
      under the circumstances in which they were made: (1) the Company failed to implement
 9
10    basic security standards to protect its customers’ sensitive personal information and data
11
      from unauthorized access and other malicious acts; (2) the Company disregarded its
12
      own information security policies; and (3) as a result of (1) and (2), the Company did
13
14    not protect but instead exposed tens of millions of documents containing sensitive
15
      customer NPI.
16
            59.      Defendants further stated that:
17
18                 The Company’s computer systems and systems used by its agents,
            suppliers and customers have been subject to, and are likely to continue to
19
            be the target of, computer viruses, cyber attacks, phishing attacks and
20          other malicious attacks. These attacks have increased in frequency and
            sophistication in recent years, and could expose the Company to system-
21
            related damage, failures, interruptions, and other negative events. Further,
22          certain other potential causes of system damage or other negative system-
23          related events are wholly or partially beyond the Company’s control, such
            as natural disasters, vendor failures to satisfy service level requirements and
24          power or telecommunications failures. These incidents, regardless of their
25          underlying causes, could disrupt the Company’s business and could also
            result in the loss or unauthorized release, gathering, monitoring or
26                                                    -26-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 27 of 62 Page ID #:375




 1          destruction of confidential, proprietary and other information pertaining
            to the Company, its customers, employees, agents or suppliers.
 2
            60.      The statements referenced in ¶59 were materially false and misleading
 3
 4    because they omitted the following information necessary to make them not misleading
 5    under the circumstances in which they were made: (1) the Company failed to implement
 6
      basic security standards to protect its customers’ sensitive personal information and data
 7
 8    from unauthorized access and other malicious acts; (2) the Company disregarded its
 9
      own information security policies; (3) as a result of (1) and (2), the Company itself –
10
      and not cyber attacks or malicious third parties – had exposed non-public information;
11
12    and (4) the release of confidential customer information that the Company discussed
13
      prospectively had in fact already occurred and continued to occur.
14
            61.      During 2017, First American’s website stated, under the heading “Privacy
15
16    Information”:
17
            We Are Committed to Safeguarding Customer Information
18
             In order to better serve your needs now and in the future, we may ask you
19
            to provide us with certain information. We understand that you may be
20          concerned about what we will do with such information – particularly any
            personal or financial information. We agree that you have a right to know
21
            how we will utilize the personal information you provide to us. Therefore,
22          together with our subsidiaries we have adopted this Privacy Policy to
23          govern the use and handling of your personal information.

24                                              *     *      *
25          Types of Information
26                                                    -27-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 28 of 62 Page ID #:376




 1          Depending upon which of our services you are utilizing, the types of
            nonpublic personal information that we may collect include:
 2
            •      Information we receive from you on applications, forms and in other
 3          communications to us, whether in writing, in person, by telephone or any
 4          other means;
 5          •    Information about your transactions with us, our affiliated
 6          companies, or others; and

 7          •      Information we receive from a consumer reporting agency.
 8          Use of Information
 9
            We request information from you for our own legitimate business
10          purposes and not for the benefit of any nonaffiliated party. Therefore, we
11          will not release your information to nonaffiliated parties except: (1) as
            necessary for us to provide the product or service you have requested of
12          us; or (2) as permitted by law. We may, however, store such information
13          indefinitely, including the period after which any customer relationship has
            ceased. Such information may be used for any internal purpose, such as
14          quality control efforts or customer analysis. We may also provide all of the
15          types of nonpublic personal information listed above to one or more
            of our affiliated companies. Such affiliated companies include financial
16          service providers, such as title insurers, property and casualty insurers, and
17          trust and investment advisory companies, or companies involved in real
            estate services, such as appraisal companies, home warranty companies and
18          escrow companies.
19
                                              *     *      *
20
            Former Customers
21
            Even if you are no longer our customer, our Privacy Policy will continue to
22          apply to you.
23          Confidentiality and Security
24          We will use our best efforts to ensure that no unauthorized parties have
            access to any of your information. We restrict access to nonpublic personal
25          information about you to those individuals and entities who need to know
26                                                  -28-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 29 of 62 Page ID #:377




 1          that information to provide products or services to you. We will use our best
            efforts to train and oversee our employees and agents to ensure that your
 2          information will be handled responsibly and in accordance with this Privacy
 3          Policy and First American's.

 4          Fair Information Values.
            We currently maintain physical, electronic, and procedural safeguards that
 5          comply with federal regulations to guard your nonpublic personal
 6          information.
 7          Information Obtained Through Our Web Site
 8          First American Financial Corporation is sensitive to privacy issues on the
            Internet ...
 9
            Fair Information Values
10
11          Fairness We consider consumer expectations about their privacy in all our
            businesses. We only offer products and services that assure a favorable
12          balance between consumer benefits and consumer privacy.
13          Public Record We believe that an open public record creates significant
            value for society, enhances consumer choice and creates consumer
14          opportunity. We actively support an open public record and emphasize its
15          importance and contribution to our economy.

16          Use We believe we should behave responsibly when we use information
            about a consumer in our business. We will obey the laws governing the
17          collection, use and dissemination of data.
18          Accuracy We will take reasonable steps to help assure the accuracy of the
19          data we collect, use and disseminate. Where possible, we will take reasonable
            steps to correct inaccurate information. When, as with the public record, we
20          cannot correct inaccurate information, we will take all reasonable steps to
            assist consumers in identifying the source of theerroneous data so that the
21          consumer can secure the required corrections.
22          Education We endeavor to educate the users of our products and
23          services, our employees and others in our industry about the importance
            of consumer privacy. We will instruct our employees on our fair information
24          values and on the responsible collection and use of data. We will encourage
25          others in our industry to collect and use information in a responsible manner.

26                                                  -29-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 30 of 62 Page ID #:378




 1           Security We will maintain appropriate facilities and systems to protect
             against unauthorized access to and corruption of the data we maintain.
 2
 3           62.     The statements referenced in ¶61 were materially false and misleading

 4    because they omitted the following information necessary to make them not misleading
 5
      under the circumstances in which they were made: (1) the Company failed to implement
 6
 7    basic security standards to protect its customers’ sensitive personal information and data

 8    from unauthorized access and other malicious acts; (2) the Company disregarded its own
 9
      information security policies; and (3) as a result of (1) and (2), the Company did not
10
11    protect but instead exposed tens of millions of documents containing sensitive customer
12    NPI.
13
             63.     On April 24, 2017, Defendants filed an annual report on Form 10-Q with
14
15    the SEC for the quarter ending March 31, 2017 (the “2017 Q1 10-Q”). In the 2017 Q1
16    10-Q, which was signed by Defendants Gilmore and Seaton, Defendants made
17
      substantially-similar representations as found in the portions of the 2016 10-K quoted in
18
19    ¶¶57 & 59 above and which were false and/or misleading for the reasons explained in
20    ¶¶58 & 60 above.
21
             64.     Defendants also made misrepresentations in a series of magazines and
22
23    newsletters that First American disseminated in various markets under the names
24    Agency Today, Agency Connect, Agent Angle, Florida Legal Eagle, The Pronghorn
25
      Press, Illinois Hot Topics, Vermont Spotlight, and Big Sky Review. Feature articles were
26                                                     -30-
27                 Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 31 of 62 Page ID #:379




 1    replicated word-for-word across the titles. On or around May 3, 2017, Defendant

 2    Jalakian stated in such a feature article that:
 3
                   First American has established a formal information security
 4          program, led by the Corporate Information Security office, to
 5          continuously oversee and strengthen our security and privacy practices.
            This is accomplished by implementing fundamentally sound security
 6          policies as well as repeatable processes, best-of-breed technology
 7          solutions, and regular awareness training. The objective of information
            security is to support the business and maximize stakeholder benefit while
 8          protecting the information assets of both the Company and its customers
 9          from all relevant threats.

10          See, e.g., “Executive Spotlight: Shabnam Jalakian,” Florida Legal Eagle, Vol. VII
11
      (May 3, 2017). On information and belief, based upon First American’s practice of
12
      replicating feature articles across its line of publications, First American also
13
14    disseminated this article and the misrepresentations contained therein through the other
15
      aforementioned First American publications at approximately the same time.
16
            65.     Defendant Jalakian further claimed that the Company was “serious” about
17
18    “the protection of information [consumers] entrust in our care,” and encouraged the
19
      Company’s underwriters “to be security evangelists for our customers and borrowers
20
      who may not have the same level of security protections at their disposal” as First
21
22    American customers supposedly did. Id.
23
            66.     The statements referenced in ¶¶64-65 were materially false and misleading
24
25    because: (1) the Company had not “implement[ed] fundamentally sound security

26                                                    -31-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 32 of 62 Page ID #:380




 1    policies”; (2) the Company had not implemented “best-of-breed technology solutions”

 2    with respect to crucial NPI and encryption; (3) the Company lacked controls to properly
 3
      classify or protect non-public information; (4) the Company’s Corporate Information
 4
 5    Security Office did not “continuously oversee and strengthen…security and privacy

 6    practices,” and in fact later disclaimed any responsibility for protecting customer NPI;
 7
      (4) the statements omitted that neither First American, Defendant Jalakian nor the
 8
 9    Company’s Corporate Information Security Office implemented basic widely-accepted

10    measures necessary to “protect[] the information assets of both the Company and its
11
      customers from all relevant threats,” which information was necessary to make the
12
13    statements made not misleading under the circumstances in which they were made.

14          67.      On May 17, 2017, Defendants took part in the Barclays Americas Select
15
      Conference. During the conference, Defendant Seaton stated that:
16
17                 We spend about $130 million a year in capital expenditures. And
            that's about as much as we could spend responsibly. So we spend that in
18          technology, in customer-facing technology to make it easier for our
19          customers to do business with us. We spend capital on building our
            databases, to make our business more efficient. That's our #1 priority is to
20          continue to build our business organically.
21
            68.           The statements referenced in ¶67 were materially false and misleading
22
23    because they omitted the following material information necessary to make the

24    statements made not misleading under the circumstances in which they were made: (1)
25
      the Company failed to implement basic security standards to protect its customers’
26                                                    -32-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 33 of 62 Page ID #:381




 1    sensitive personal information and data from unauthorized access and other malicious

 2    acts; (2) the Company lacked controls to properly classify or protect non-public
 3
      information; and (3) Defendants’ technology program compromised not strengthened
 4
 5    First American’s relationship with its customers by exposing their sensitive data.

 6          69.           On July 27 and October 26, 2017, Defendants filed quarterly reports
 7
      on Form 10-Q with the SEC for the second and third quarters of 2017, respectively.
 8
 9    Each was signed and certified by Defendants Gilmore and Seaton, and contained the

10    same misrepresentations identified with respect to the portions of the 2016 10-K quoted
11
      in ¶¶57 & 59, above and which were false and/or misleading for the reasons explained in
12
13    ¶¶58 & 60, above.

14          70.      During 2018, First American’s website stated as follows:
15
            Post-Closing Document Management
16          ...    Let us store your records in our secure facility that is monitored 24-
17          hours a day. And, of course, you always have online access to your and
            your customers' documents, any time, day or night.
18
                                               *      *       *
19
20
                     Secure Document Storage
21
                     We offer secure, reliable, and affordable records storage solutions
22                   for your needs of any size to help you manage active mortgage
                     collateral files.
23
24                  Imaged Documents Reviewed for Deficiencies (capture critical data
                     elements, report missing documents & interfile trailing documents)
25
                     State-of-the-art Document Tracking System
26                                                    -33-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 34 of 62 Page ID #:382




 1                    Online Access for Document Viewing, Shipping Request Fulfillment
                      & Client-specific Inventory Reports
 2
 3                    Secure Facility Monitored 24-hours a day

 4                                                    *       *     *
 5
                      Secure access to files which provides our clients with detailed
 6                    information concerning their REO property closing status
 7
             71.     The statements referenced in ¶70 were materially false and misleading
 8
      when made because: (1) access to online documents was not secured; and (2) the
 9
10    statements omitted the following material information necessary to make the statements
11
      made not misleading under the circumstances in which they were made: (a) contrary to
12
13    First American’s privacy policy, the Company failed to implement basic security

14    standards to protect its customers’ sensitive personal information and data from
15
      unauthorized access and other malicious acts; (b) the Company disregarded its own
16
17    information security policies; and (c) as a result of (a) and (b), the Company did not

18    protect but instead exposed tens of millions of documents containing sensitive customer
19
      NPI.
20
21           72.     On April 19, 2018, Defendant Jalakian spoke at the Center for Digital

22    Transformation at University of California Irvine as part of a panel discussion entitled
23
      “Cybersecurity: Is There Such A Thing?” that included Yan Permeh, Co-Founder and
24
25
26                                                     -34-
27                 Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 35 of 62 Page ID #:383




 1    Chief Scientist of Cylance and Scott Zogg, Chief Security Office at Rockwell Collins.

 2    At the CDT conference, Defendant Jalakian stated, in relevant part:
 3
                   So, the strategy that works for us, we... Again, technical tools, we
 4          employ a number of them. We spend millions of dollars a year on technical
 5          security, but I think what is really critical is identifying key business
            processes in a company. So, where does your money come from? Where do
 6          you collect data from? So, really understanding the business from the
 7          perspective of people who do the work and bring the money and the data in.
            And then figuring out what are the crown jewels that need the most amount
 8          of security. Again, in our case we collect a lot of publicly available data.
 9          Okay. So the security we apply to that layer of data is clearly different
            than the layer of security we apply to information that belongs to our
10          customers. That belongs to the lenders that we deal with.
11
            73.     The statements referenced in ¶72 were materially false and misleading
12
13    because: (1) Defendant Jalakian did not “understand[] the business from the perspective

14    of people who do the work and bring the money and the data in”; (2) the Company did
15
      not provide the additional “layer of protection” to customer NPI data that Defendant
16
17    Jalakian claimed; and (3) the statements omitted the following material information
18    necessary to make the statements made not misleading under the circumstances in which
19
      they were made: (a) contrary to First American’s privacy policy, the Company failed to
20
21    implement basic security standards to protect its customers’ sensitive personal
22    information and data from unauthorized access and other malicious acts; (b) the
23
      Company disregarded its own information security policies; and (c) as a result of (a) and
24
25
26                                                    -35-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 36 of 62 Page ID #:384




 1    (b), the Company did not protect but instead exposed tens of millions of documents

 2    containing sensitive customer NPI.
 3
            74.      On February 16, 2018, First American filed an annual report on Form 10-
 4
 5    K with the SEC for the fiscal year December 31, 2017 (the “2017 10-K”). In the 2017

 6    10-K, which was signed by Defendants Gilmore and Seaton, Defendants stated that:
 7
                    The Company uses computer systems to receive, process, store and
 8          transmit business information, including highly sensitive non-public
 9          personal information as well as data from suppliers and other
            information upon which its business relies. It also uses these systems to
10          manage substantial cash, investment assets, bank deposits, trust assets
11          and escrow account balances on behalf of the Company and its
            customers, among other activities. Many of the Company’s products,
12          services and solutions involving the use of real property related data are
13          fully reliant on its systems and are only available electronically.
            Accordingly, for a variety of reasons, the integrity of the Company’s
14          computer systems and the protection of the information that resides on
15          those systems are critically important to its successful operation. The
            Company’s core computer systems are primarily located in a data center it
16          manages and secondarily in a disaster recovery data center maintained by a
17          third party. The Company is currently engaged in a multi-year process of
            transitioning to third party cloud-based hosting of its computer systems.
18
            75.     The statements referenced in ¶74 were materially false and misleading
19
20    because they omitted the following information necessary to make them not misleading
21
      under the circumstances in which they were made: (1) the Company failed to implement
22
23    basic security standards to protect its customers’ sensitive personal information and data

24    from unauthorized access and other malicious acts; (2) the Company disregarded its own
25
      information security policies; and (3) as a result of (1) and (2), the Company did not
26                                                    -36-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 37 of 62 Page ID #:385




 1    protect but instead exposed tens of millions of documents containing sensitive customer

 2    NPI.
 3
             76.     Defendants further stated in the 2017 10-K that:
 4
 5                  The Company’s computer systems and systems used by its agents,
             suppliers and customers have been subject to, and are likely to continue to
 6           be the target of, computer viruses, cyber attacks, phishing attacks and
 7           other malicious attacks. These attacks have increased in frequency and
             sophistication in recent years, and could expose the Company to system-
 8           related damage, failures, interruptions, and other negative events. Further,
 9           certain other potential causes of system damage or other negative system-
             related events are wholly or partially beyond the Company’s control, such
10           as natural disasters, vendor failures to satisfy service level requirements and
11           power or telecommunications failures. These incidents, regardless of their
             underlying causes, could disrupt the Company’s business and could also
12           result in the loss or unauthorized release, gathering, monitoring or
13           destruction of confidential, proprietary and other information pertaining
             to the Company, its customers, employees, agents or suppliers.
14
             77.     The statements referenced in ¶76 were materially false and misleading
15
16    because they omitted the following information necessary to make them not misleading
17
      under the circumstances in which they were made: (1) the Company failed to implement
18
      basic security standards to protect its customers’ sensitive personal information and data
19
20    from unauthorized access and other malicious acts; (2) the Company disregarded its
21
      own information security policies; (3) as a result of (1) and (2), the Company itself –
22
23    and not cyber attacks or malicious third parties – had exposed non-public information;

24    and (4) the release of confidential customer information that the Company discussed
25
      prospectively had in fact already occurred and continued to occur.
26                                                     -37-
27                 Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 38 of 62 Page ID #:386




 1          78.     On April 26, July 26, and October 25, 2018, Defendants filed quarterly

 2    reports on Form 10-Q with the SEC for the first, second and third quarters of 2018,
 3
      respectively. Each was signed and certified by Defendants Gilmore and Seaton, and
 4
 5    contained the same misrepresentations identified with respect to the portions of the 2017

 6    10-K quoted in ¶¶74 & 76 above and which were false and/or misleading for the reasons
 7
      explained in ¶¶75 & 77 above.
 8
 9          79.     On February 20, 2019, First American filed an annual report on Form 10-K

10    with the SEC for the fiscal year December 31, 2018 (the “2018 10-K”). In the 2018 10-
11
      K, which was signed by Defendants Gilmore and Seaton, Defendants stated that:
12
13                 The Company uses computer systems and other technologies
14          (collectively referred to as “systems”), some of which it owns and manages
            and some of which are owned and/or managed by third parties, including
15          providers of distributed computing infrastructure platforms commonly
16          known as the “cloud.” The Company and its agents, suppliers, service
            providers, and customers use these systems to receive, process, store and
17          transmit business information, including highly sensitive non-public
18          personal information as well as data from suppliers and other
            information upon which the Company’s business relies. The Company
19          also uses these systems to manage substantial cash, investment assets, bank
20          deposits, trust assets and escrow account balances on behalf of itself and its
            customers, among other activities. Many of the Company’s products,
21          services and solutions involving the use of real property related data are
22          fully reliant on these systems and are only available
            electronically. Accordingly, for a variety of reasons, the integrity of these
23          systems and the protection of the information that resides thereon are
24          critically important to the Company’s successful operation.

25
26                                                    -38-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 39 of 62 Page ID #:387




 1          80.     The statements referenced in ¶79 were materially false and misleading

 2    because they omitted the following information necessary to make them not misleading
 3
      under the circumstances in which they were made: (1) the Company failed to implement
 4
 5    basic security standards to protect its customers’ sensitive personal information and data

 6    from unauthorized access and other malicious acts; (2) the Company disregarded its
 7
      own information security policies; and (3) as a result of (1) and (2), the Company did
 8
 9    not protect but instead exposed tens of millions of documents containing sensitive

10    customer NPI.
11
            81.     Defendants further stated in the 2018 10-K that:
12
13                 These systems have been subject to, and are likely to continue to be
            the target of, computer viruses, cyber attacks, phishing attacks and other
14          malicious activity. These attacks have increased in frequency and
15          sophistication in recent years. Further, certain other potential causes of
            system damage or other negative system-related events are wholly or
16          partially beyond the Company’s control, such as natural disasters, vendor
17          failures to satisfy service level requirements and power or
            telecommunications failures. These incidents, regardless of their
18          underlying causes, could expose the Company to system-related damages,
19          failures, interruptions, and other negative events or could otherwise
            disrupt the Company’s business and could also result in the loss or
20          unauthorized release, gathering, monitoring or destruction of
21          confidential, proprietary and other information pertaining to the
            Company, its customers, employees, agents or suppliers.
22
23          82.     The statements referenced in ¶81 were materially false and misleading
24    because they omitted the following information necessary to make them not misleading
25
      under the circumstances in which they were made: (1) the Company failed to implement
26                                                    -39-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 40 of 62 Page ID #:388




 1    basic security standards to protect its customers’ sensitive personal information and data

 2    from unauthorized access and other malicious acts; (2) the Company disregarded its
 3
      own information security policies; (3) as a result of (1) and (2), the Company itself –
 4
 5    and not cyber attacks or malicious third parties – had exposed non-public information;

 6    and (4) the release of confidential customer information that the Company discussed
 7
      prospectively had in fact already occurred and continued to occur.
 8
 9          83.     The 2018 10-K also stated, in pertinent part:

10                         Certain laws and contracts the Company has entered into
11                  require it to notify various parties, including consumers or customers,
                    in the event of certain actual or potential data breaches or systems
12                  failures. These notifications can result, among other things, in the
13                  loss of customers, lawsuits, adverse publicity, diversion of
                    management’s time and energy, the attention of regulatory
14                  authorities, fines and disruptions in sales. Further, the Company’s
15                  financial institution customers have obligations to safeguard their
                    systems and sensitive information and the Company may be bound
16                  contractually and/or by regulation to comply with the same
17                  requirements. If the Company fails to comply with applicable
                    regulations and contractual requirements, it could be exposed to
18                  lawsuits, governmental proceedings or the imposition of fines,
19                  among other consequences.
20          84.     The statements referenced in ¶83 were materially false and misleading
21
      because they omitted the following information necessary to make them not misleading
22
23    under the circumstances in which they were made: (1) that the “risk” of First American’s

24    failure to notify various parties about the Breach was already in the process of
25
26                                                    -40-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 41 of 62 Page ID #:389




 1    materializing or had already materialized; and (2) as a result, First American had already

 2    exposed itself to regulatory and customer liability.
 3
            85.      On April 25, 2019, Defendants filed a quarterly report on Form 10-Q with
 4
 5    the SEC for the first quarter of 2019. The report was signed and certified by Defendants

 6    Gilmore and Seaton, and contained the same misrepresentations identified with respect
 7
      to the portions of the 2018 10-K quoted in ¶¶79, 81, & 83 above and which were false
 8
 9    and/or misleading for the reasons explained in ¶¶80, 82, & 84 above.

10                                      The Truth Begins to Emerge
11
             86.     On May 24, 2019, Brian Krebs, an experienced journalist who reports on
12
13     cybersecurity issues at KrebsOnSecurity.com, published an article revealing that First

14     American had exposed approximately 850 million documents — dating as far back as
15
       2003 and many containing NPI — by rendering the documents openly accessible to the
16
17     public.
18           87.     Due to the security Breach that Defendants concealed from investors, Mr.
19
       Krebs himself was easily able to view highly sensitive consumer data, including
20
21     documents that contained NPI such as social security numbers, drivers’ licenses, and
22     tax and banking information. In the days leading up to publication of his findings, Mr.
23
       Krebs and another individual who had discovered the Breach repeatedly reached out to
24
25     First American to alert the firm of the Breach.
26                                                     -41-
27                 Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 42 of 62 Page ID #:390




 1             88.     Following publication of the Krebs report, shares of First American fell

 2     $3.46, or over 6%, to close at $51.80 on May 28, 2019:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
               89.     After publication of Mr. Krebs’s findings, First American filed a report on
15
16     Form 8-K with the SEC entitled “First American Financial Comments On Its Ongoing
17     Investigation Into Reported Information Security Incident” which stated, in pertinent
18
       part:
19
20       SANTA ANA, Calif., May 28, 2019 – First American Financial Corporation
         advises that it shut down external access to a production environment with a
21       reported design defect that created the potential for unauthorized access to
22       customer data. The company is working diligently to address the defect and
         restore external access.
23
24       An outside forensic firm has been retained to aid in assessing the extent to which
         any customer information may have been compromised. Though the ongoing
25       investigation is in its early stages, at this time there is no indication that any
26                                                       -42-
27                   Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 43 of 62 Page ID #:391




 1       large-scale unauthorized access to sensitive customer information occurred. The
         company plans to provide updates on its investigation exclusively on its website at
 2       https://www.firstam.com/incidentupdate.
 3            90.     A report disseminated a few days later by analysts at Stephens interpreted
 4
       the Company’s May 28 statement to mean that “[t]he Company has taken the necessary
 5
 6     steps to fix the glitch.”
 7            91.     The statements referenced in ¶89 were materially false and misleading
 8
       because: (1) the Breach was not caused by a “design defect,” but rather the Company’s
 9
10     failure to implement basic security standards to protect its customers’ sensitive personal
11
       information and data from unauthorized access and other malicious acts; (2) the
12
       Company had not just “created the potential for unauthorized access to customer data”
13
14     but in fact had actually allowed unauthorized access to customer data; (3) the Company
15
       was not “working diligently” to address the Breach, and had, in fact, knowingly
16
       allowed NPI to be misclassified for years and left customer NPI exposed for many
17
18     months even after the Breach was flagged internally, all in violation of what it claimed
19
       to be its own security protocols; and (4) given that the data exposure had been flagged
20
       internally just five months earlier, in December 2019, Defendants knew that millions of
21
22     records had been left exposed for months, and therefore, that there was an “indication
23
       that a[] large-scale unauthorized access to sensitive customer information [had]
24
25     occurred.”

26                                                      -43-
27                  Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 44 of 62 Page ID #:392




 1          92.     That same day, May 28, 2019, Barclays published an analyst report titled

 2    “Thoughts on Data Issues After a Talk with Management” which communicated the
 3
      Company’s version of events: “[First American] indicated that as soon as the journalist
 4
 5    [Mr. Krebs] informed them of the weakness, the database was shut down before the

 6    article was published, and the issues have since been fixed.” (Emphasis added.)
 7
            93.      The statements referenced in ¶92 were materially false and misleading
 8
 9    and/or failed to disclose that: (1) the Breach issues had not been “fixed”; and (2)

10    sensitive customer information remained exposed as of May 28.
11
            94.      In an Incident Update addressed to First American’s customers on May 31,
12
13    2019, First American belatedly conceded that documents containing NPI were

14    potentially exposed.
15
            95.      On February 18, 2020, First American filed an annual report on Form 10-
16
17    K with the SEC for the fiscal year December 31, 2019 (the “2019 10-K”). In the 2019
18    10-K, which was signed by Defendants Gilmore and Seaton, Defendants stated with
19
      respect to the Breach:
20
21          During the third quarter of 2019, the Company concluded an investigation
            regarding potential unauthorized access to non-public personal
22          information as a result of a vulnerability in one of the Company's
23          applications. The investigation identified imaged documents containing
            non-public personal information pertaining to 32 consumers that likely
24          were accessed without authorization. These 32 consumers were notified
25          and offered complimentary credit monitoring services.
26                                                    -44-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 45 of 62 Page ID #:393




 1          96.     The statements referenced in ¶95 were materially false and misleading

 2    because: (1) the access to First American customers’ NPI was not potential, but actual;
 3
      (2) First American was subject to a full-blown data breach, and not “potential
 4
 5    unauthorized access”; and (3) the more than 350,000 documents that First American

 6    admitted were accessed during the Breach is inconsistent with its claim that only 32
 7
      consumers were affected.
 8
 9          97.     On July 25, 2019, Defendants held an earnings call in connection with First

10    American’s quarterly report for the second quarter of 2019 (the “Q2 2019 Earnings
11
      Call”). On the Q2 2019 Earnings Call, Defendant Gilmore stated that:
12
13                As we previously announced, we have completed our investigation
            into the consumer impact of our recent information security incident.
14          Though the investigation identified only 32 impacted consumers, we take
15          seriously our responsibility to keep our customers' information secure and
            we regret the concerns this incident caused.
16
            98.     The statements referenced in ¶97 were materially false and misleading
17
18    because: (1) the 350,000 documents that First American admitted were accessed during
19
      the Breach is inconsistent with its claim that only 32 consumers were affected; and (2)
20
      Defendants were still not “tak[ing] seriously [their] responsibility to keep [their]
21
22    customers’ information secure”, as evidenced by the continuing regulatory violations
23
      discussed at ¶37 above.
24
25          99.     On September 19, 2019, Defendant Seaton appeared at the Barclays Global

26                                                    -45-
27                Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 46 of 62 Page ID #:394




 1    Financial Services Conference, where he was asked, by analyst Ellis Flannery, “is there

 2    anything else on the security incident?” Defendant Seaton’s response (a) demonstrated
 3
      his total disregard for the Breach’s impact on First American’s investors; (b)
 4
 5    acknowledged the Company cared only whether First American’s customer had

 6    forgotten about the Breach; (c) downplayed the exposure of millions of customers’ NPI
 7
      as “immaterial”; and (d) misrepresented the truth about First American’s cybersecurity
 8
 9    practices – which were known to him:

10          Well, the thing with the information security incidents, I would say from
11          from our customer's perspective, it's really kind of old news, which is really
            good for us. So sort of business as usual from the customer's perspective.
12          And that was really important for us. We -- the regulatory inquiries are
13          just ongoing, and we don't really have a timetable on when, but we think
            it'll be fairly immaterial, just like the nature of what actually happened.
14          And so, we continue to work through the regulators. We've answered all
15          their questions. We're being very open, honest about it. And we're really,
            right now, trying to -- we already felt like we had strong information
16          security, but we're taking it to another level internally. So, I don't really
17          have a timeline because these things just take a while. So, it's more of
            along-term issue.
18
19          100. The statements referenced in ¶99 were materially false and misleading

20    because they omitted the following information necessary to make them not misleading
21
      under the circumstances in which they were made: (1) the Breach, which exposed more
22
23    than 850 million customer files, with many containing NPI, dating back sixteen years,

24    was not “immaterial” in any sense; (2) the Company, which failed to implement basic
25
      security standards to protect its customers’ sensitive personal information and data from
26                                                  -46-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 47 of 62 Page ID #:395




 1    unauthorized access and other malicious acts, did not have “strong information

 2    security”; (3) the Company was not “taking it to another level internally”: less than two
 3
      months after Defendant Seaton’s appearance, First American’s records showed more
 4
 5    than 320,000 high or critical unremediated vulnerabilities, a figure that climbed the

 6    following month, when an additional 131,000 high or critical vulnerabilities requiring
 7
      remediation. See ¶37(h), supra.
 8
 9          101. On July 22, 2020, NYDFS announced that First American was the target of

10    their first ever cybersecurity enforcement action in connection with the Breach, with
11
      potential penalties of $1000 per violation. The NYDFS Amended Charges confirm the
12
13    accuracy and validity of KrebsOnSecurity’s original reporting on the Breach.

14          102. On July 23, 2020, Defendants held an earnings call in connection with First
15
      American’s quarterly report for the second quarter of 2020 (the “Q2 2020 Earnings
16
17    Call”). On the Q2 2020 Earnings Call, Defendant Seaton stated, in pertinent part:
18           It has now been a little over a year since the information security incident,
19          and we wanted to take the opportunity to provide you with an update. In
            March, the Nebraska Department of Insurance, the primary regulator of our
20          Title Insurance Company, led an examination of our information security
21          program as of June 30, 2019 in our response to the information security
            incident. The resulting report concluded that our IT general controls
22          environment is suitably designed and is operating effectively, and that we
23          adequately and appropriately detected, analyzed, contained, eradicated
            and recovered from a security incident, and that we are in compliance
24          with New York's cyber security requirements for financial services
25          companies.
26                                                  -47-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 48 of 62 Page ID #:396




 1            103. The statements referenced in ¶102 were materially false and misleading

 2     because they omitted the following information necessary to make them not misleading
 3
       under the circumstances in which they were made: (1) the Company’s IT general
 4
 5     controls environment was neither suitably designed nor operating effectively, as

 6     evidenced by Defendant Jalakian’s March 2019 acknowledgment that First American
 7
       had over 100,000 unremediated critical/high vulnerabilities, a figure that would expand
 8
 9     to 450,000 by year’s end; (2) First American had not “adequately and appropriately

10     detected, analyzed, contained, [and] eradicated” the Breach, where it failed to protect
11
       its customers’ sensitive personal information and data from unauthorized access and
12
13     other malicious acts even after the Breach had been flagged internally, directly

14     resulting in unauthorized access to more than 350,000 customer documents; (3) as a
15
       result of (1) and (2), First American had not “ recovered” from the Breach; and (4) as
16
17     Defendants were well-aware, First American was not in compliance with New York's
18     cyber security requirements for financial services companies.
19
              104. On October 22, 2020, First American filed a quarterly report on Form10-Q
20
21     with the SEC, announcing that the Company had received a Wells Notice regarding its
22     disclosures to investors regarding its massive security Breach and disclosure controls,
23
       stating, in pertinent part:
24
25                  Currently, governmental agencies are examining or investigating
             certain of the Company's operations. These exams and investigations
26                                                   -48-
27               Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 49 of 62 Page ID #:397




 1          include      two investigations initiated  in    connection with      the
            information security incident that occurred during the second quarter of
 2          2019, one being conducted by the Securities and Exchange Commission
 3          ("SEC'') enforcement staff and the other by the New York Department of
            Financial Services. The SEC enforcement staff is questioning the adequacy
 4          of disclosures the Company made at the time of the incident and the
 5          adequacy of its disclosure controls. In September 2020, the Company
            received a Wells Notice informing the Company that the enforcement
 6          staff has made a preliminary determination to recommend a filing of
 7          an enforcement action by the SEC against the Company.

 8          105.   On this news, the price of First American shares fell approximately $4.83
 9
      per share, or 9%, to close at $46.75 per share on October 22, 2020:
10
11
12
13
14
15
16
17
18
19
20
21
22                                  CLASS ACTION ALLEGATIONS

23          106. Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
24    Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or
25
      otherwise acquired First American securities during the Class Period (the “Class”); and
26                                                  -49-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 50 of 62 Page ID #:398




 1    were damaged upon the (i) revelation of the alleged corrective disclosures and/or (ii)

 2    materialization of the concealed risk. Excluded from the Class are Defendants herein, the
 3
      officers and directors of the Company, at all relevant times, members of their immediate
 4
 5    families and their legal representatives, heirs, successors or assigns and any entity in

 6    which Defendants have or had a controlling interest.
 7
            107. The members of the Class are so numerous that joinder of all members is
 8
 9    impracticable. Throughout the Class Period, First American securities were actively

10    traded on the NYSE. While the exact number of Class members is unknown to Plaintiff
11
      at this time and can be ascertained only through appropriate discovery, Plaintiff believes
12
13    that there are thousands of members in the proposed Class. According to the Company’s

14    2017 10-K, right before the Class Period there were 2,487 holders of record. As with
15
      most stocks, the overwhelming number of shares are likely held in street name, so the
16
17    actual number of potential Class members is far higher. Record owners and other
18    members of the Class may be identified from records maintained by First American or
19
      its transfer agent and may be notified of the pendency of this action by mail, using the
20
21    form of notice similar to that customarily used in securities class actions.
22          108. Plaintiff’s claims are typical of the claims of the members of the Class as all
23
      members of the Class are similarly affected by the same misrepresentations and
24
25
26                                                  -50-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 51 of 62 Page ID #:399




 1    omissions that Defendants made to the market as a whole, and the same wrongful

 2    conduct in violation of federal law that is complained of herein.
 3
            109. Plaintiff will fairly and adequately protect the interests of the members of
 4
 5    the Class and has retained counsel competent and experienced in class and securities

 6    litigation. Plaintiff has no interests antagonistic to or in conflict with those of the Class.
 7
            110. Common questions of law and fact exist as to all members of the Class and
 8
 9    predominate over any questions solely affecting individual members of the Class.

10    Among the questions of law and fact common to the Class are:
11
            •      whether the federal securities laws were violated by Defendants’ acts
12                 as alleged herein;
13
            •      whether statements made by Defendants to the investing public
14                 during the Class Period misrepresented material facts about the
15                 business, operations and management of First American, and in
                   particular its security practices and exposure of sensitive customer
16                 NPI;
17
            •      whether Defendants Gilmore and Seaton acted as control persons of
18
                   First American;
19
            •      whether Defendants acted knowingly or recklessly in issuing false
20
                   and misleading public statements;
21
22          •      whether the prices of First American securities during the Class
                   Period were artificially inflated because of the Defendants’ conduct
23                 complained of herein; and
24
            •      whether the members of the Class have sustained damages and, if so,
25                 what is the proper measure of damages.
26                                                   -51-
27               Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 52 of 62 Page ID #:400




 1
            111. A class action is superior to all other available methods for the fair and
 2
 3    efficient adjudication of this controversy since joinder of all members is impracticable.

 4    Furthermore, as the damages suffered by individual Class members may be relatively
 5
      small, the expense and burden of individual litigation make it impossible for members of
 6
 7    the Class to individually redress the wrongs done to them. There will be no difficulty in

 8    the management of this action as a class action.
 9
            112. Plaintiff will rely, in part, upon the presumption of reliance established by
10
11    the fraud-on-the-market doctrine in that:

12          •      Defendants made public misrepresentations or failed to disclose
13                 material facts during the Class Period;
14          •      the omissions and misrepresentations were material;
15          •      First American securities are traded in an efficient market;
16
            •      the Company’s shares were liquid and traded with moderate to heavy
17                 volume during the Class Period;
18
            •      the Company traded on the NYSE and was covered by multiple
19                 analysts;
20          •      the misrepresentations and omissions alleged would tend to induce a
21                 reasonable investor to misjudge the value of the Company’s
                   securities; and
22
23          •      Plaintiff and members of the Class purchased, acquired and/or sold
                   First American securities between the time the Defendants failed to
24                 disclose or misrepresented material facts and the time the true facts
25                 were disclosed, without knowledge of the omitted or misrepresented
                   facts.
26                                                  -52-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 53 of 62 Page ID #:401




 1           113. Based upon the foregoing, Plaintiff and the members of the Class are

 2    entitled to a presumption of reliance upon the integrity of the market.
 3
             114. Alternatively, Plaintiff and the members of the Class are entitled to the
 4
 5    presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of

 6    the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants
 7
      omitted material information in their Class Period statements in violation of a duty to
 8
 9    disclose such information, as detailed above.

10                                               COUNT I
11
         (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
12                            Thereunder Against All Defendants)
13
             115. Plaintiff repeats and reallege each and every allegation contained above as
14
15    if fully set forth herein.

16           116. This Count is asserted against Defendants and is based upon Section 10(b)
17
      of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the
18
19    SEC.
20           117. During the Class Period, Defendants engaged in a plan, scheme, conspiracy
21
      and course of conduct, pursuant to which they knowingly or recklessly engaged in acts,
22
23    transactions, practices and courses of business which operated as a fraud and deceit upon
24    Plaintiff and the other members of the Class; made various untrue statements of material
25
      facts and omitted to state material facts necessary in order to make the statements made,
26                                                   -53-
27               Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 54 of 62 Page ID #:402




 1    in light of the circumstances under which they were made, not misleading; and employed

 2    devices, schemes and artifices to defraud in connection with the purchase and sale of
 3
      securities. Such scheme was intended to, and, throughout the Class Period, did: (i)
 4
 5    deceive the investing public, including Plaintiff and other Class members, as alleged

 6    herein; (ii) artificially inflate and maintain the market price of First American securities;
 7
      and (iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire
 8
 9    First American securities and options at artificially inflated prices. In furtherance of this

10    unlawful scheme, plan and course of conduct, Defendants, and each of them, took the
11
      actions set forth herein.
12
13          118. Pursuant to the above plan, scheme, conspiracy and course of conduct, each

14    of the Defendants participated directly or indirectly in the preparation and/or issuance of
15
      the quarterly and annual reports, SEC filings, press releases and other statements and
16
17    documents described above, including statements made to securities analysts and the
18    media that were designed to influence the market for First American securities. Such
19
      reports, filings, releases and statements were materially false and misleading in that they
20
21    failed to disclose material adverse information and misrepresented the truth about First
22    American’s business operations.
23
            119.     By virtue of their positions at First American , Defendants had actual
24
25    knowledge of the materially false and misleading statements and material omissions
26                                                   -54-
27               Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 55 of 62 Page ID #:403




 1    alleged herein and intended thereby to deceive Plaintiff and the other members of the

 2    Class, or, in the alternative, Defendants acted with reckless disregard for the truth in that
 3
      they failed or refused to ascertain and disclose such facts as would reveal the materially
 4
 5    false and misleading nature of the statements made, although such facts were readily

 6    available to Defendants.      Said acts and omissions of Defendants were committed
 7
      willfully or with reckless disregard for the truth. In addition, each Defendant knew or
 8
 9    recklessly disregarded that material facts were being misrepresented or omitted as

10    described above.
11
            120. The Individual Defendants are liable both directly and, with respect to
12
13    Gilmore and Seaton, indirectly for the wrongs complained of herein. Because of their

14    exercise of control and authority, Gilmore and Seaton were able to and did, directly or
15
      indirectly, control the content of the statements of First American, as did Jalakian for the
16
17    statements she expressly made on behalf of First American. As officers and/or directors
18    of a publicly-held Company, the Individual Defendants had a duty to disseminate timely,
19
      accurate, and truthful information with respect to First American businesses, operations,
20
21    and future prospects. As a result of the dissemination of the aforementioned false and
22    misleading reports, releases and public statements, the market price of First American
23
      securities was artificially inflated throughout the Class Period. In ignorance of the
24
25    adverse facts concerning First American’s operational conditions which were concealed
26                                                  -55-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 56 of 62 Page ID #:404




 1    by Defendants, Plaintiff and the other members of the Class purchased or otherwise

 2    acquired First American securities at artificially inflated prices and relied upon the price
 3
      of the securities, the integrity of the market for the securities and/or upon statements
 4
 5    disseminated by Defendants, and were damaged thereby.

 6          121. During the Class Period, First American securities were traded on an active
 7
      and efficient market. Plaintiff and the other members of the Class, relying on the
 8
 9    materially false and misleading statements described herein, which the Defendants made,

10    issued or caused to be disseminated, or relying upon the integrity of the market,
11
      purchased or otherwise acquired shares of First American securities at prices artificially
12
13    inflated by Defendants’ wrongful conduct. Had Plaintiff and the other members of the

14    Class known the truth, they would not have purchased or otherwise acquired said
15
      securities, or would not have purchased or otherwise acquired them at the inflated prices
16
17    that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the
18    Class, the true value of First American securities was substantially lower than the prices
19
      paid by Plaintiff and the other members of the Class.             The market price of First
20
21    American securities declined sharply upon public disclosure of the facts alleged herein to
22    the injury of Plaintiff and Class members.
23
            122. By reason of the conduct alleged herein, Defendants knowingly or
24
25    recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act and
26                                                  -56-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 57 of 62 Page ID #:405




 1    Rule 10b-5 promulgated thereunder.

 2          123. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
 3
      and the other members of the Class suffered damages in connection with their respective
 4
 5    purchases, acquisitions and sales of the Company’s securities during the Class Period,

 6    upon the disclosure that the Company had been disseminating misrepresented and/or
 7
      misleading statements to the investing public.
 8
 9                                             COUNT II

10                   (Violations of Section 20(a) of the Exchange Act Against
11                               Defendants Gilmore and Seaton)

12          124. Plaintiff repeats and reallege each and every allegation contained in the
13
      foregoing paragraphs as if fully set forth herein.
14
15          125. During the Class Period, the Defendants Gilmore and Seaton participated in
16    the operation and management of First American, and conducted and participated,
17
      directly and indirectly, in the conduct of First American business affairs. As discussed
18
19    above, they knew or recklessly disregarded the adverse non-public information about
20    First American misstatements regarding cybersecurity.
21
            126. As officers and/or directors of a publicly owned Company, the Defendants
22
23    Gilmore and Seaton had a duty to disseminate accurate and truthful information with
24    respect to First American’s results of operations, and to correct promptly any public
25
      statements issued by First American which had become materially false or misleading.
26                                                  -57-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 58 of 62 Page ID #:406




 1          127. Because of their positions of control and authority as senior officers, the

 2    Defendants Gilmore and Seaton were able to, and did, control the contents of the various
 3
      reports, press releases and public filings which First American disseminated in the
 4
 5    marketplace during the Class Period concerning First American’s results of operations.

 6    Throughout the Class Period, Defendants Gilmore and Seaton exercised their power and
 7
      authority to cause First American to engage in the wrongful acts complained of herein.
 8
 9          128. Defendants Gilmore and Seaton therefore, were “controlling persons” of

10    First American within the meaning of Section 20(a) of the Exchange Act. In this
11
      capacity, they participated in the unlawful conduct alleged which artificially inflated the
12
13    market price of First American’s securities.

14          129. Defendants Gilmore and Seaton, therefore, each acted as a controlling
15
      person of First American. By reason of their senior management positions and/or being
16
17    directors of First American, each Defendants Gilmore and Seaton each had the power to
18    direct the actions of, and exercised the same to cause, First American to engage in the
19
      unlawful acts and conduct complained of herein. Defendants Gilmore and Seaton each
20
21    exercised control over the general operations of First American and possessed the power
22    to control the specific activities which comprise the primary violations about which
23
      Plaintiff and the other members of the Class complain.
24
25
26                                                  -58-
27              Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 59 of 62 Page ID #:407




 1          130. By reason of the above conduct, the Defendants Gilmore and Seaton are

 2    liable pursuant to Section 20(a) of the Exchange Act for the violations committed by
 3
      First American.
 4
 5                                            PRAYER FOR RELIEF

 6          WHEREFORE, Plaintiff demands judgment against Defendants as follows:
 7          A.       Determining that the instant action may be maintained as a class action
 8
      under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the
 9
10    Class representative;
11
            B.       Requiring Defendants to pay damages sustained by Plaintiff and the Class
12
      by reason of the acts and transactions alleged herein;
13
14          C.       Awarding Plaintiff and the other members of the Class prejudgment and
15
      post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and other
16
      costs; and
17
18          D.       Awarding such other and further relief as this Court may deem just and
19
      proper.
20
                                    DEMAND FOR TRIAL BY JURY
21
22          Plaintiff hereby demands a trial by jury.
23
24
25
26                                                     -59-
27                 Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 60 of 62 Page ID #:408




 1
 2    DATED: March 29, 2021                          POMERANTZ LLP
 3
 4                                                         s/Joshua B. Silverman
 5                                                        Joshua B. Silverman
                                                           Louis C. Ludwig
 6                                                        10 South La Salle Street, Suite 3505
 7                                                        Chicago, Illinois 60603
                                                          Telephone: (312) 377-1181
 8                                                        jbsilverman@pomlaw.com
 9                                                        lcludwig@pomlaw.com

10                                                        POMERANTZ LLP
11                                                        Jennifer Pafiti (SBN 282790)
                                                          1100 Glendon Avenue, 15th Floor
12                                                        Los Angeles, CA 90024
13                                                        Telephone: (310) 405-7190
                                                           jpafiti@pomlaw.com
14
15                                                        POMERANTZ LLP
                                                          Jeremy A. Lieberman
16                                                        J. Alexander Hood II
17                                                        600 Third Avenue, 20th Floor
                                                          New York, New York 10016
18                                                        Telephone: (212) 661-1100
19                                                        Facsimile: (212) 661-8665
                                                          jalieberman@pomlaw.com
20                                                        ahood@pomlaw.com
21
                                                          Counsel for Lead Plaintiff and the Class
22
23                                                        KLAUSNER, KAUFMAN, JENSEN &
                                                          LEVINSON
24                                                        Robert D. Klausner
25                                                        Stuart Kaufman
                                                          7080 NW 4th Street Plantation, Florida
26                                                 -60-
27             Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 61 of 62 Page ID #:409




 1                                                        33317
                                                          Phone: (954) 916-1202
 2                                                        Fax: (954) 916-1232
 3                                                        bob@robertdklausner.com
                                                          stu@robertdklausner.com
 4
 5                                                    Additional Counsel for St. Lucie County
                                                      Fire District Firefighters Pension Trust
 6                                                    Fund
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                                 -61-
27             Amended Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:20-cv-09781-DSF-E Document 46 Filed 03/29/21 Page 62 of 62 Page ID #:410




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on March 29, 2021, a copy of the foregoing was filed
 3    electronically and served by mail on anyone unable to accept electronic filing. Notice of
 4    this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
 5    system or by mail to anyone unable to accept electronic filing as indicated on the Notice
 6    of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.
 7
 8                                                     /s/Joshua B. Silverman
 9                                                     Joshua B. Silverman

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                                   -62-
27               Amended Class Action Complaint for Violations of the Federal Securities Laws
